Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.
Claims 1-4 have been examined.
Claims 5-19 are withdrawn from consideration as drawn to a non-elected group and/or species.  
Claim 1 has been amended in the response filed 11/01/2022. 
The objection to claims 1 and 3 is withdrawn due to Applicant’s amendment filed 11/01/2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell et al US PG PUB 2014/0076446.

Claim 1:
O’Connell teaches:
A tripping object comprising: it is noted that this term imports no structure to the claim; applicant’s specification provides no guidance to any structure; a search of USPTO and EPO patents only show the term being used in electric circuits and trains. Accordingly this appears to be only a generic noun used as a name with no structure so any device would meet the limitation. [0010] “the material 14 is formed at least partially from a shape-memory material, with the predetermined condition relating to a change in some parameter such as temperature, pressure, pH, etc. This change in parameter triggers a transition of the shape-memory material from a deformed configuration to an expanded, original configuration. In one embodiment, the transition between deformed and original configurations is achieved by elevating the temperature of the expandable material 14 above a glass transition temperature of the shape-memory material. Ambient downhole temperature, heaters or heat sources, heated fluids pumped downhole, etc., could be used to provide the heat necessary to trigger transition of such a shape-memory material
an object including a shape memory material , see [0010]
and being stable in a second shape complementary to a landing feature and a first shape non-complementary to the landing feature, the object configured to be transitioned from the second shape to the first shape upon being triggered.  There is no structure provided.; “landing feature” is defined by Applicant in the specification at [0011] “term "landing feature" is meant to encompass a feature that can catch an object and provide a sealing function (i.e. sufficiently sealed that a pressure differential across that engaged object may be generated that has a desired effect)”. Because “desired effect” is not clear for purpose of examination the term shall be interpreted to mean any feature that is capable of catching the tripping object and seal. There is no structure or shape set forth or definition of a landing feature to provide any structure. all of this is taught in [0010]. 
The claim given its broadest reasonable interpretation may be interpreted as any object made with a shape memory material comprising polyurethane (elected by Applicant). The shape memory material having a first shape and a second shape, different from one another. 

Claim 2. 
O’Connell teaches
wherein the object second shape is sealable to the landing feature.  [0012] teaches The member 22 includes one or more openings 26 that are able to be sealed, blocked, or plugged with the expandable material 14' of the tool 10' in order to prevent a flow of fluid through the openings 26.


Claim 3. 
O’Connell teaches:
wherein the object first shape allows flow through the landing feature.  There is no structure set forth in the claim. Because the first shape is not a sealing shape and is not expanded, it would naturally let flow through the landing feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al US PG PUB 2014/0076446, (now abandoned), and further in view of Barnard et al. US 2011/0067873 (Barnard).
O’Connell is relied upon as set forth above.

Claim 4.
O’Connell does not specify the composition of the shape memory polymer. O’Connell teaches a shape-memory material from capable of being triggered from a deformed configuration to an expanded (sealing) condition. 
O’Connell does not specify that the shape memory polymer:
comprising polyurethane
Barnard et al. teaches:
In 2009 the assignee of the instant invention taught that shape memory materials comprising polyurethane triggerable by temperature can be used for sealing in wellbore tools.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose polyurethane as a shape memory material because O’Connell was not specific as to any particular shape memory polymer would be suitable, presumable because any would be suitable and Banard teaches that polyurethane is a suitable material used in the same environment for the same purpose, sealing.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive.  
Applicants arguments regarding the Examiner’s position regarding the preamble language of the claim and what weight is to be given thereto have been considered. There is nothing therein to suggest that O’Connell does not anticipate claims 1-3. Applicant argues “It is not "caught" by the landing feature”, see Remarks, page 4, first full paragraph. There is no claim limitation suggesting this limitation. Applicant also argues in the same sentence “nor is the material in a first shape that is complementary to the landing feature”. The Examiner respectfully disagrees. The rejection sets forth the Examiner’s interpretation and explanation how the reference anticipates the claim. Applicant disagrees with the Examiner’s claim interpretation.   “It is also noted that the Examiner makes use of the ubiquitous "broadest reasonable interpretation standard". The Examiner is reminded that the "broadest reasonable interpretation" does not mean "broadest possible or conceivable interpretation". The broadest reasonable interpretation of the claims must also be consistent with the specification and the interpretation that those skilled in the art would reach.”
The Examiner does not see a clear path to respond to Applicant’s arguments because they rest on a claim interpretation that is different that the Examiners.
The Examiner suggests either amending the claims to add structure, file a pre-appeal brief in an attempt to convince another that the Examiner’s interpretation is in error or appeal. 
 

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.  The following teach shape memory polymers used in the wellbore art: US 20110232901; 20120193019; 20130161026.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674